UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7299


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DONALD WARDRICK,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Peter J. Messitte, Senior District Judge. (1:95-cr-00294-PJM-1)


Submitted: February 15, 2018                                 Decided: February 20, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Wardrick, Appellant Pro Se. David Ira Salem, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Donald Wardrick appeals the district court’s order denying his motion for a

sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Wardrick, No. 1:95-cr-00294-PJM-1 (D. Md. Sept. 14,

2017). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2